DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 8/30/21 has been considered by the examiner.
Response to Arguments
 	The claim objections have been overcome by Applicant’s amendment. Applicant's arguments filed 10/22/21 concerning the claim rejections have been fully considered but they are not persuasive. Applicant argues Xiang does not teach the detection of a current on the secondary coil detected by an imbalance circuit is an indication of fault condition. However, checking whether the high frequency common-mode current of the three phases is used to determine the fault condition. As described in paragraphs 56-57 of Xiang, and shown in Figure 2 76 as the fault signal, Xiang generates a fault signal to indicate the imbalance condition. The fault signal 76 may indicate that the electrical connection between the inverter 14 and the motor 16 is loose or disconnected. Also, the fault signal 76 may indicate a failure of one or more of the current sensors 36, 38, the resolver 44 in the electric drive system 10, the bus voltage sensor (not shown), or other components or subsystems in the electric drive system 10. In addition, the fault signal 76 may indicate the grounding fault in the motor 16. The grounding fault may be due to a number of things, such as wearing or decomposition of winding insulation (not illustrated) of the motor 16 and/or incorrect connection of the 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 3, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terdy (US 2018/0178833) in view of Xiang (US 2010/0213884).
 	With respect to claim 1, Terdy discloses a fault detection system comprising: a DC power source (Fig. 1 110); a plurality of inverters (Fig. 1 120,120’) coupled to the DC power source, the plurality of inverters converting DC to 3-phase A/C (Fig. 3 A,B,C), the plurality of inverters each having a 3-phase A/C output [paragraph 68] supplying A/C power to a corresponding individual A/C load (Fig. 1 130,130’); a plurality of controllers [paragraph 70, each gate driver received control signals from a control block (not shown), paragraph 72, or there is a fault in its control circuit]; wherein the detection of a fault (Fig. 2 Inverter2 faults) at an individual corresponding A/C load, the corresponding controller disables (Fig. 18 S12) the 3-phase A/C output of the corresponding inverter for the individual corresponding A/C load in response to the detection of the fault condition (Fig. 18 S12). Terdy remains silent as to implementing common mode current transformers.


 	With respect to claim 3, Terdy in view of Xiang make obvious the fault detection system of claim 1, wherein each of the common mode current transformers has a separate primary coil (Fig. 3 24,26,28) for each phase of the 3-phase A/C output of the corresponding inverter.
 
 	With respect to claims 9-10, Terdy in view of Xiang make obvious a fault detection method as set forth above. See claim 1 for additional details.

 	With respect to claims 12-13, Terdy in view of Xiang make obvious a computer system for detecting a fault, comprising: one or more computer processors (such as Xiang Fig. 2 12); one or more non-transitory computer-readable storage media (such as memroy Xiang paragraph 52); program instructions (Terdy paragraph 51, Xiang paragraph 58), stored on the one or more non-transitory computer-readable storage media, which when implemented by the one or more processors, cause the computer system to perform the steps as set forth above. See claim 1 for additional details.
 	
.

 	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terdy (US 2018/0178833) in view of Xiang (US 2010/0213884) and further in view of Hashimoto (US 5,856,902).
 	With respect to claim 4, Terdy in view of Xiang make obvious the fault detection system of claim 1 as set forth above, and remain silent as to the details of the current sensing circuit.
 	Hashimoto teaches a well known current sensing technique wherein the current on the secondary of the common mode current transformer is measured as voltage across a high precision resistor (Fig. 1 4) using an op amp (Fig. 1 6) to input a low voltage to the corresponding controller. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the current on the secondary of the common mode current transformer is measured as voltage across a high precision resistor using an op amp to input a low voltage to the corresponding controller, in order to accurately measure the current.

 	With respect to claim 11, Terdy in view of Xiang and Hashimoto make obvious the method of fault detection set forth above. See claim 4 for additional details.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Terdy (US 2018/0178833) in view of Xiang (US 2010/0213884) and further in view of Li (US 2019/0273429).
 	With respect to claim 5, Terdy in view of Xiang make obvious the fault detection system of claim 1, and remain silent as to filtering the inverter output. It was well known at the time of filing of the invention to filter the inverter output with a dV/dT filter.
 	Li teaches filtering an inverter output with a dV/dT filter (Fig. 6 202). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein each of the plurality of inverters includes a dV/dT filter circuit coupled to the corresponding common mode current transformer, to remove the high frequency switching noise and inductive voltage spikes from the cabling.

 	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DeBreuker (US 2018/0364311) in view of Terdy (US 2018/0178833) in further view of Xiang (US 2010/0213884).
 	With respect to claim 6, DeBreuker discloses a line replaceable unit (Fig. 1 22) comprising: a DC link input (Fig. 1 22 input from 12) configured to be coupled to DC power source (Fig. 1 12); a plurality of DC drive modules (Fig. 1 output 144VDC, Fig. 5 38,39) coupled to the DC link input; and a plurality of DC-AC drive modules (Fig. 1 AC 3-phase outputs from inverter) coupled to the DC link input, and remains silent as to the details of each DC-AC module. Terdy in view of Xiang make obvious each DC-AC drive module as set forth above. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a line replaceable unit with the claimed DC-AC drive modules in order to protect the power converters and loads from 

 	With respect to claim 8, DeBreuker in view of Terdy and Xiang as set forth above. See claims 3 for additional details. 
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839